ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_08_EN.txt. 72

DISSENTING OPINION OF JUDGE RANJEVA
[Translation]

1. The present request for the indication of provisional measures is, in
many respects, an unprecedented case in international adjudication.
While the Court cannot reject the request (I), it cannot pass upon it owing
to the fundamental change of circumstances following the adoption of
Security Council resolution 748 (1992) (ID, without for all that refraining,
in principle, from the proprio motu exercise of its powers under Article 41
of the Statute (IIT).

I. THE COURT’s COMPETENCE TO ORDER PROVISIONAL MEASURES

2. On the basis of general international law, confirmed by the Montreal
Convention, the Applicant enjoys the right to choose expressed in the tra-
ditional adage: aut dedere aut judicare; this right is opposable erga omnes
and creates the obligation to effectively carry through, in normal condi-
tions, proceedings for the establishment of criminal responsibility in the
Lockerbie bombing. However, the Respondent has contested this right of
the Applicant by characterizing it as “illusory”.

3. On analysis, the Respondent’s thesis appears to be contestable inas-
much as it is guilty of confusion. For either the Respondent is questioning
the efficacy of the provisions of the Convention relating to extradition, or
he is contesting the Applicant’s right to effectively exercise his compe-
tence in this sphere. If the former is the case, the result would be deplor-
able; but this would in no way weaken the binding nature of the provisions
of the Convention, being as they are binding on all the parties to the said
instrument. If the latter is the case, we would be faced with a disregard for
the “general principles of law recognized by civilized nations”, principles
founded upon the equality of States and their equal ability to ensure that
obligations under international law are fulfilled.

4. Hence the Court is not seised solely of the question of the Appli-
cant’s obligation to extradite two of its nationals suspected, on completion
of the preliminary enquiries, of being the authors of the Lockerbie bomb-
ing. No Application alleging international responsibility for an act of ter-
rorism has been filed. This Court has therefore rightly limited the subject
of its proceedings solely to the question of the Applicant’s right to oppose,
by judicial means, a possible obligation to extradite its nationals, whom it
intends to prosecute, exercising its right thereto under international law
and the Montreal Convention.

5. The case-law of the Court, referred to in the case concerning Passage
through the Great Belt (I.C.J. Reports 1991, p. 17, para. 22), justified the
indication of provisional measures in principio litis. In the particular cir-

73
1971 MONTREAL CONVENTION (DISS. OP. RANJEVA) 73

cumstances of the case, with respect to both its scope and its nature, the
Applicant’s right would have been under threat of disappearance had the
contrary claim of the Respondent been acted upon. Here, on the contrary,
under the Montreal Convention, the Respondents possess the power to
prosecute the above-mentioned suspects. This collision of opposing
rights, a clash centred upon a question of criminal responsibility, is the
cause not only of what may well be irreparable prejudice, but above all of
an aggravation of the dispute. Under Article 41 of the Statute, the Court
has the power to indicate “provisional measures. . .to preserve the respec-
tive rights of either party”. Hence it was for the Court, in the interests of
the good administration of justice, to decide, bearing in mind the equality
of rights of the Parties and the maintenance of international peace and
security, to ensure that the legal obligations of the various Parties were
respected.

6. The adoption of the recommendation which is the subject of Secu-
rity Council resolution 731 (1992) does not deprive the Applicant of its
right to institute proceedings before the Court to request the indication of
provisional measures. On examination, the operative parts of this resolu-
tion prove to be an interpretation that this principal political organ of the
United Nations gives of the application of the rules in the Lockerbie bomb-
ing. The nature of the Security Council does not confer upon its recom-
mendatory acts the legal effects of res judicata. It is from the standpoint of
international law, of which the Charter and the law of the United Nations
form an integral part, that the scope of resolution 731 (1992) must be con-
sidered with respect to the request for the indication of provisional mea-
sures. In the present case, the Applicant has used a remedy open to every
State wishing to request of the Court the legitimate protection of its right
to pass judgment. The adage una via electa does not apply when it comes to
governing two rights of action which are different in nature, namely, one
before the Court and the other in the Security Council. In the judicial
field, it is the judicial course, based upon international law, which prevails
in case of conflict.

7. For these reasons, the Court was in my view empowered to indicate
provisional measures for the protection of the rights of all the Parties,
rights which were under threat of disappearance. The duty to co-operate
and afford legal assistance laid down by the Montreal Convention pro-
vided the Court with a suitable framework for determining the object of
the appropriate measures. Hence, the request for the Court to indicate
provisional measures was well founded, Security Council resolution 731
(1992) notwithstanding.

II. THE FUNDAMENTAL CHANGE IN THE LEGAL CIRCUMSTANCES

8. The adoption of the decision to impose sanctions, which are the sub-
ject of Security Council resolution 748 (1992), is a given whose effects,
under Articles 103 and 25 of the United Nations Charter, could not be
ignored by the Court. The absence of action or objection, with respect to

74
1971 MONTREAL CONVENTION (DISS. OP. RANJEVA) 74

‘ this decision by one of the principal political organs of the United Nations,
did not prevent the Court from noting that the first paragraph-of the reso-
lution deprived of all effect the provisional measures that the Court might
have ordered with respect to all Parties to the dispute. The fundamental
change in the legal circumstances since the filing of the Application, with-
out there being any change in the factual circumstances of the case, pre-
vented the Court, the principal judicial organ, from exercising its legal
function to settle the dispute between the Parties to the full extent of its
powers.

Ill. THE Proprio Motu INDICATION OF PROVISIONAL MEASURES
IN GENERAL

9. Although there is no doubt that the adoption of resolution 748 (1992)
means that the Court can no longer indicate provisional measures on the
basis of the submissions in the request, provisional measures were a pos-
sibility under Articles 41 of the Statute and 75 of the Rules concerning the
power to indicate proprio motu provisional measures. The development of
the case-law concerning reference to the above-mentioned provisions is
bound up with the relationship between the two terms in the duality: right
of the Parties/jurisdiction of the Court. Prior to 1972, priority was
granted to questions of jurisdiction, so that the Court interpreted its
powers very restrictively. But since the Order of 17 August 1972 for provi-
sional measures the Court made in the Fisheries Jurisdiction (Federal
Republic of Germany v. Iceland) case, the terms of the problem have
altered. I quote from that Order:

“the Court need not, before indicating them [provisional measures],
finally satisfy itself that it has jurisdiction on the merits of the case...
it ought not to act under Article 41 of the Statute if the absence of
jurisdiction ... is manifest.” (L.CJ. Reports 1972, p. 33, para. 16.)

Limiting consideration of the question of jurisdiction to its prima facie
aspect at the stage of requests for provisional measures has led the Court
to pay greater attention to the circumstances of the case. The Order of
10 January 1986 for provisional measures in the Frontier Dispute (Burkina
Faso/Republic of Mali) case thus formally marks the development of a
practice of the Court described in the following terms:

“Considering that, independently of the requests submitted by the
Parties for the indication of provisional measures, the Court or,
accordingly, the chamber possesses by virtue of Article 41 of the Sta-
tute the power to indicate provisional measures with a view to pre-
venting the aggravation or extension of the dispute whenever it con-
siders that circumstances so require” (1.CJ. Reports 1986, p. 9,
para. 18).

This method of analysis embracing the totality of the circumstances was

75
1971 MONTREAL CONVENTION (DISS. OP. RANJEVA) 75

enunciated in the Order for provisional measures made on 10 May 1984 in
the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America) as follows:

“Whereas by the terms of Article 41 of the Statute the Court may
indicate provisional measures only when it considers that circum-
stances so require to preserve the rights of either party” (CJ.
Reports 1984, p. 180, para. 27).

Since

“Whereas the Court has available to it considerable information
concerning the facts of the present case, including official statements
of United States authorities ; whereas, the Court, in the context of the
present proceedings on a request for provisional measures, has in
accordance with Article 41 of the Statute to consider the circum-
stances drawn to its attention as requiring the indication of provi-
sional measures, but cannot make definitive findings of fact, and the
right of the respondent State to dispute the facts alleged and to sub-
mit arguments in respect of the merits must remain unaffected by the
Court’s decision” (ibid., p. 182, para. 31).

The Court concluded as follows:

“Whereas in the light of the several considerations set out above,
the Court finds that the circumstances require it to indicate provi-
sional measures, as provided by Article 41 of the Statute of the Court,
in order to preserve the rights claimed (see Fisheries Jurisdiction
(United Kingdom v. Iceland), Interim Protection, Order of 17 August
1972, .C.J. Reports 1972, pp. 17-18; Fisheries Jurisdiction (Federal
Republic of Germany v. Iceland), Interim Protection, Order of
17 August 1972, ibid., pp. 35-36)” (ibid., p. 186, para. 39).

One is therefore inclined to wonder whether the appeals that the Court
addresses to the Parties henceforward can only be made in the context of
measures related to provisional measures which have been indicated.

10. However, in the light of the relevant holding in the Passage through
the Great Belt (Finland v. Denmark) case, it is clear that the reply must be
negative:

“Whereas, as the Permanent Court of International Justice
observed, and the present Court has reiterated,

‘the judicial settlement of international disputes, with a view to
which the Court has been established, is simply an alternative to
the direct and friendly settlement of such disputes between the
Parties; as consequently it is for the Court to facilitate, so far as is
compatible with its Statute, such direct and friendly settlement...’
(Free Zones of Upper Savoy and the District of Gex, P.C.I.J.,
Series A, No. 22, p. 13; see also Frontier Dispute, I.C.J. Reports 1986,
p. 577, para. 46);

76
1971 MONTREAL CONVENTION (DISS. OP. RANJEVA) 76

whereas, pending a decision of the Court on the merits, any negotia-
tion between the Parties with a view to achieving a direct and friendly
settlement is to be welcomed” (1.CJ. Reports 1991, p. 20, para. 35).

Indeed, by the Order of 29 July 1991, while rejecting provisional mea-
sures, the Court invited the parties to negotiate. The Court’s appeal to the
parties may be subject to criticisms stemming directly from a strict analy-
sis of the concept of judicial function, but the exercise of the judicial func-
tion is surely a dynamic part of a wider fundamental obligation, as the
following quotation indicates :

“Article 1
The Purposes of the United Nations are:

1. To maintain international peace and security, and to that end:
to take effective collective measures for the prevention and removal
of threats to the peace, and for the suppression of acts of aggression
or other breaches of the peace, and to bring about by peaceful means,
and in conformity with the principles of justice and international
law, adjustment or settlement of international disputes or situations
which might lead to a breach of the peace.” (Article 1 of the Charter
of the United Nations.)

In the light of these observations, the reasons for the Court’s concern to
ensure that the dispute does not become aggravated or degenerate into
conflict become clear. In the two cases referred to, it was armed actions
which constituted the factual circumstances. Hence, proprio motu, the
Court pronounced not only on the wisdom of an appeal it in fact made but
also on the extrajudicial forms that the settlement of the dispute might
take.

11. In the context of the present case, the circumstances were a source
of much greater concern, owing to the direct reference to Chapter VII of
the Charter. The question of the opinion of the Security Council was no
longer limited to a dispute between the Parties in contention, but con-
cerned the collective security of all States and all peoples. In my view, this
new dimension did not permit the Court to ignore the very object of the
proceedings to settle the disputes and limit itself to a passive approach to
its judicial function. It follows that the Order should refer to the character-
ization made by the Security Council and draw attention, even in the con-
text of resolution 748 (1992), to general obligations with respect to
conduct that tend to limit the aggravation of the dispute.

12. For these reasons, in my opinion, the Court should have pro-
nounced on the merits of the request, the object of which has disappeared
owing to the effects of resolution 748 (1992), and should also have
acknowledged its inability to rule owing to supervening circumstances
external to the dispute and subsequent to the filing of the Application, at
the same time calling on the Parties to avoid all escalation. This solution,
which although uncomfortable nevertheless accords with the description
of the development of the proceedings, seems to me a useful one. For over

77
1971 MONTREAL CONVENTION (DISS. OP, RANJEVA) 77

and above the present dispute between the Parties, what is at issue here is
the right of all States parties to the Montreal Convention and concerned
with the suppression and prevention of terrorism against aircraft and the
safety of air travel. Also, the new elements in international relations call
for greater clarification of United Nations law on the one hand as regards
the line of demarcation between the fields respectively covered by Chap-
ters VI and VII of the Charter, as indicated by the work of the Gen-
eral Assembly’s Sixth Committee (forty-fifth session) and, on the other
hand, a new characterization of situations from the standpoint of the rele-
vant provisions of the Charter. Indeed, as the Court has observed:

“The political character of an organ cannot release it from the
observance of the treaty provisions established by the Charter when
they constitute limitations on its powers or criteria for its judgment.”
(Conditions of Admission of a State to Membership in the United
Nations (Article 4 of Charter), Advisory Opinion, 1948, I.C.J. Reports
1947-1948, p. 64.)

(Signed) Raymond RANJEVA.

78
